DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
New Examiner
2.	Please note that the examiner for this application has changed.  Please address future correspondence to Robert T. Crow (Art Unit 1634) whose telephone number is 571-272-1113
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.
Status of the Claims
4.	This action is in response to papers filed 30 December 2021 in which claims 1-3, 10, 12-14, 17, and 20 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
5.	Claims 1-20 are under prosecution.
Interview Summary
6.	The interview summary is acknowledged and the interview record is complete.
Claim Interpretation
7.	Claim 1 (upon which claim 2-20 depend) recites “a plurality of reservoir openings that are in register with said tubules and valves.”  Based on the drawings present in the instant specification (e.g., Figures 7A-B), this limitation is interpreted as not requiring all of the tubules and valve to be in register with every reservoir opening; i.e., not every tubule and valve is in register with every reservoir opening.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection necessitated by the amendments.
A.	Claim 1 (upon which claims 2-20 depend) is amended to recite “each of said fluidic circuits having a plurality of reservoir openings” and “reservoir openings in each fluidic circuit including at least a metering chamber.”   Applicant has provided no citation of support for this amendment.  While the specification shows of a plurality of fluidic circuits each having a single reservoir opening (e.g., 164 of Figure 7A), a review of the specification yields no teaching wherein each circuit has a plurality of openings or where each opening comprises a metering chamber.  The cited recitations therefore constitute new matter.
B.	Claim 2 is amended to recite pads in each of the reservoir openings. Applicant has provided no citation of support for this amendment.   While Figures 18B and 19A-B show the claimed pads 388 and 386 downstream from metering chamber 304 , a review of the specification yields no teaching of the claimed pads in the reservoir openings. The cited recitation therefore constitutes new matter.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 2-3 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 2 (upon which claims 12-14 depend) is indefinite in the singular recitations of “said cell separation pad” and “said reaction pad,” as claim 2 refers to a plurality of the cited types of pads.
It is noted that claim 12 also recites “said reaction pad.”
B.	Claim 3 is indefinite in the singular recitation of “said metering chamber,” as claim 1 refers to a plurality of metering chambers (i.e., one in each circuit).
C.	Claim 12-13 (upon which claim 14 depends) are each indefinite in the singular recitation of “said optical emitter,” as claim 2 refers to “one or more optical emitters.”
D.	 It is suggested that the claims be carefully proofread and amended to properly reflect which (and how many) of each of the structural elements are required by any other elements recited as part of a plurality (e.g., as found in instant claim 10). 
Conclusion
12.	No claim is allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634